Exhibit 10.1

CLOSING TERMS ADDENDUM

The following are closing terms related to completing the asset purchase under
the terms of the Asset Purchase Agreement between BLSCH Acquisition, LLC
(“Purchaser”) and Blendedschools.net (“Seller) dated November 25, 2013 (the
“Agreement”):

1. All defined terms below shall have the same meaning as the defined terms in
the Agreement unless otherwise provided.

2. The Closing Date shall be treated as of May 30, 2014 (the “Closing Date”).

3. Seller will provide Purchaser with access to Seller’s books and records after
the Closing Date to allow Purchaser to complete an audit of Seller’s financial
statements in order to allow Purchaser to report Seller’s financial results to
the SEC.  Seller agrees to provide Purchaser with full access to all documents
needed for the timely completion of the audit. The Purchaser will assume all
expenses associated with this audit.  

4. Seller shall retain its cash balance of $235,015.95 as of May 30, 2014 (the
“Retained Cash”). Additionally, Purchaser shall wire to an account designated by
Seller the sum of $53,812.97 on or before June 6, 2014. Said amount, plus the
$50,000.00 Additional Reserve Amount discussed in Sections 7 and 8, represent
the balance of the Purchase Price owed to Seller.

5. Purchaser shall assume in full and shall promptly satisfy the following debts
of Seller owed as of the Closing Date (the “Assumed Liabilities”):

Description

 

Amount

Accounts Payable per previously provided schedule

 

$  278,890.90

Babst Calland (Estimated)

 

3,250.00

May Vacation for Seller Employees

 

1,942.53

IU Salaries & Vacation to 5/31

 

23,370.75

IU Monthly Invoice for May (Estimated.)

 

38,361.29

Kish Bank Line of Credit

 

100,371.56

TOTAL

 

$  446,187.03




Purchaser will provide Seller with proof of satisfaction of said debts
immediately upon payment of each debt. Seller provides no warranties or
representations that the Kish Bank Line of Credit can be assumed by Purchaser.
Purchaser agrees to obtain written approval from Kish Bank to assume in full
Seller’s Line of Credit on or before June 15, 2014, and to provide documentation
of said approval to Seller by said date. In the event Seller cannot obtain
approval from Kish Bank to assume Seller’s Line of Credit, Purchaser shall pay
the then current amount due on the Line of Credit in full on or before June 30,
2014, and said Line of Credit shall be immediately closed. Seller agrees it will
not use the Line of Credit from the Closing Date forward. The listing of the
Assumed Liabilities above shall not be deemed to limit or supersede the
assumption of other liabilities as required under Section 1.3 of the Asset
Purchase Agreement.

6.  Purchaser agrees to indemnify and hold Seller harmless from the Assumed
Liabilities set forth above in accordance with the terms of Section 7.3 of the
Asset Purchase Agreement.

7. Seller shall be entitled to object to any claim by a creditor included in the
Assumed Liabilities and Purchaser will obtain Seller’s consent prior to
satisfying obligations to any such creditor. If the actual amount of the Assumed
Liabilities as of the Closing Date paid by Purchaser is less than $446,187.03,





- 1 -




--------------------------------------------------------------------------------

Purchaser shall remit to Seller an amount equal to the difference between the
Assumed Liabilities in the amount of $446,187.03 and the amount actually paid by
Purchaser to satisfy in full those Assumed Liabilities. In the event that
Purchaser is required to pay more than $446,187.03 for the Assumed Liabilities
listed above (the “Excess Assumed Liabilities”), the Excess Assumed Liabilities
up to $50,000.00 (the “Additional Reserve Amount”) shall be paid by Purchaser
upon mutual agreement of Purchaser and Seller that said debt is valid and due.

8. Upon mutual written agreement of Purchaser and Seller that said debt is valid
and due, Purchaser shall pay any debts of Seller due as of the Closing Date, but
not listed as an Assumed Liability in Paragraph 5 above, which amount, along
with the Excess Assumed Liabilities, does not exceed the Additional Reserve
Amount.  The balance of the Additional Reserve Amount, after payment of any
debts required to be paid under Sections 7 and 8, shall be paid in full by
Purchaser to Seller no later than ninety (90) days after the Closing Date.

9. Purchaser and Seller agree to execute all necessary documents to complete the
asset sale, including, but not limited to, the Bill of Sale and service contract
whereby Purchaser shall provide services on behalf of Seller for contracts in
which consents to assignment have not been obtained as of the Closing Date. All
necessary documents shall be executed on or before June 2, 2014.

10. In the event of a conflict between the terms of the Asset Purchase Agreement
and this agreement, the terms of this agreement shall be deemed to control.
Otherwise, the terms of the Asset Purchase Agreement remain in full force and
effect.

11. As of the day following the Closing Date, Purchaser’s designated
representative shall be entitled to operate all aspects of the Seller’s business
and maintain possession and control over the Purchased Assets and shall be
entitled to all revenues and responsible for satisfaction of all expense of the
Seller’s business as represented by the Purchased Assets.  

IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the
date first above written.

BLSCH Acquisition, LLC







By:/s/ Maurine A. Findley

Print Name: Maurine A. Findley

Its: Chief Financial Officer

Date: 5/29/14

Blendedschools.net







By: /s/ C. Gregory Hoover

Print Name: C. Gregory Hoover

Its: President

Date: 5/30/14








- 2 -


